Title: To Alexander Hamilton from William Heth, 14 June 1793
From: Heth, William
To: Hamilton, Alexander



Bermuda Hundred [Virginia] 14th June 1793
Dear Sir

I am favor’d with your private address of the 3d. Inst. Instead of making use of the Mayor of Petersburg to perfect the Sea letters—I got the favor of a County Magistrate to come down, who very readily, and without scruple, signed & sealed as many as I wished, being a more proper & consistent expedient, than the one suggested before.
If I may Judge of the public-pulse, respecting the questions which you ask, from the opinions & sentiments of the best informed, and best characters within the small circle to which I am confined, I can inform you pretty accurately, how it beats. First respecting War. No man of common sense, & common honesty, wishes, I believe, to See America engaged in the present European contest. It is a calamity, on which, no virtuous, or good Man; or one, who really prays for the happiness and prosperity of this Country, can reflect, but with extreme concern & horror: and the few among us—and thank God, they are very few—who talk with great calmness & ease about War, and of our being bound by gratitude to take an immediate and decided part in favor of France, are not those, I assure you, who are held in estimation, either for their talents, their Virtue, or their property; nor are they those, who—if we should be obliged to fight, or be kicked—will be found to meet the Enemy in the hour of danger. They are Men, either desperate in their circumstances, of unprincipled and envious characters, or, who have been uniformly & violently opposed to the present constitution, and all the measures of government; and some of whom—in case of a general convulsion—may expect to better their fortunes, for worse they cannot well be; but whose buzzing, & insignificate clamor, only serves to render them more contemptible. These, you may rely are the sentiments of every man of information, & acknowledgd probity, within my acquaintance, and whose names, if mentioned, would command your respect, and esteem. But, at the same time—However much the horrors of war ought to be dreaded—and those who pass’d thro’ the late glorious revolution, can form some tolerable Idea of its calamities—If we must either take up Arms, or remain in peace, on such terms as GBritain may be pleased to prescribe to us; or, as I have said before—if we must either fight, or be kicked by G Britain, then, it will be found, that those who are now most averse to War, will be the first in the field, and in the front of the battle. In that case, it will be found that the resentment of our much injured Country towards that proud, haughty nation, which—so much to the honor & credit of human nature—was sinking fast into oblivion, will be rekindled in a moment, and the noble enthusiatic spirit of 75. 76. & 77, will, I trust, in Heaven like a stroke of electricity, fill at the same instant, the breast of every American.
The aforegoing answer may be apply’d to your second question respecting Neutrality—for those who deprecate the Idea of a War, as the greatest evil which could befall us; must, of course, pray devoutly, that the most pure & strict neutrality, may be observed by our government; not only, from the most pacific motives, but from the fullest conviction, that it is a line of conduct which the soundest policy would urge us to observe, and Such, as if America hast not lost her Guardian Angel, will unquestionably be recommended to every council and department in the United States, in terms, which cannot be disobeyed; unless indeed dire necessity Should justify a different conduct, and then I trust, the same Guardian Angel will not be less careful of us than heretofore. But before I leave the subject of Neutrality I must observe, that I should hold myself a very uncandid, & unworthy confidential correspondent, if I did not tell you that, the instructions contained in your circular of the 30th Ulto, are not altogether approved by those, whose opinions I so highly respect, & whom, I have already described, as being now much averse to the very Idea of War—tho’ they entertain not the least doubt of the Wisdom & propriety of the decision of the Executive of the United States. But they cannot see how—if the Treaty with France, can Justify, such a partiality in favor of that Nation—why, the Dutch are not entitled to the same marks of Neutrality; since, the article in the Treaties with both, on that particular question, are precisely the same. And it is apprehended, or rather, feared, that this decision, will draw from G. Britain, such language and conditions, as cannot be submitted to, so long as America possesses the smallest degree of pride or national spirit, whatever may be the Consequences.
3dly—French Revolution. Until the Execution of Louis 16th there appeared, but one wish on this subject; and that was, that the French might succeed. But Since that period, or rather, since Great Britain has taken a decided part in the contest, there has been a very considerable outward change of opinion, not among the natives, or those foreigners who were attached to, or took a part with us, in the late American revolution. No: they are still on our side, in favor of the French; notwithstanding the many acts of licentiousness which they have committed. The others, are those, who adhered to the British Army & government, & who fell under the denomination of Tories & Refugees during the late War, and who now, almost openly deprecate every measure of the National Convention. Beleiving, as I do, my religious creed, that no man who joind the British in the late War, can really love the American government, or, will remain a true & steady friend to America, in case of another Rupture with G Britain: and moreover, that Such men, can never pray cordially for the establishment of a republican Government in any part of the World;
   
   If I am not greatly mistaken by dear Sir, you have a Man near you whose pen—notwithstanding the magnanimity of his Country, in so far forgeting his crimes, as to give him an important office with a handsome salary; and notwithstanding your personal friendship towards him—has been employd in abusing the measures of government, and particularly, your Official conduct; and whose study has been to sap, and undermine you, in hopes of filling your place, through the Interests of—— you know who. You may imagine, that this is a suspicion, proceeding altogether from the vile opinion in which I must ever hold such traitorous scoundrels beleiving them capable of every species of perfidy and ingratitude. But do not I beseech you. The time may come, when I may feel myself at liberty to be more explicit. In the mean time, neglect not the advice of one who loves you. Watch him narrowly. Attend closely to the motions of his eyes, & changes of countenance when he may suppose you are placeing confidence in him, & you will not be long in discovering the perfidious, & ungrateful friend.

 I could not help using & marking as above, the words “appeard” and “outward change”—for I deem it impossible, that any man, who really wish’d well to the French Revolution before the Decapitation of Louis the 16th, can wish otherwise now, notwithstanding he may view that affair, in so criminal a point of view, as to feel himself Justified, if it was in his power—to order the same measure to every man, who voted for the death of the unfortunate King. This Massacre then, as it is called, is only a pitiful pretext for change of Sentiment. The true cause is, that their old friend John Bull, has again bellowed and steped forth on the Theatre of War.
I wrote you a long private, and confidential letter in April last, congratulating you on the Victory which you obtained at the close of the last, and giving you some account of the new forces likely to be employ’d against you the ensuing Campaign—with some cursory observations on the temper of the times. But having deliverd my opinions—and which are the Same with those whom you esteem in this quarter—with my usual freedom I have been unwilling to risque it, even in the Mail as it sometimes gets rob’d and, in such a case, a letter of mine might perchance—as a curiosity—find its way into the Public prints—and tho’, I Should not hesitate one second, to tell every Man to his face, whose character I have drawn—what I think of him—yet, I should be unwilling to be thus exhibited to the public, lest even knaves & fools, might attribute my giving you such communications to motives, which my soul abhors—viz. that, of paying court to you, or any Man under Heaven! If I can meet with such a private oppy. as I like, I will forward it—or if you will assure me, that it shall be burnt so soon as it is read, I will trust it by stage. Has any person whatever access to your private correspondence? I ask this question, because I am well convinced, that observations of mine, respecting certain men, have been communicated to them, but perhaps, they were made in Official letters.
Having answered your questions with great sincerity & freedom, may I hope to be indulged with your private opinions on the same subject? Such, as you may wish to remain with me, as secret as the grave; or such, as you may not be unwilling I should communicate to those who esteem & admire you, and with whom I am upon an intimate footing—Viz.—Our Governor—John Marshall, & Colo. Innis & Carrington. As to my own private opinion about the War, I am so apprehensive that We shall be drawn into it, that I am seriously thinking of disposing of what little stock, I have left, for Valuable lands—to put myself into keeping for Military employment, and to make such an arrangement of my affairs, as to be ready to take the field at the shortest Notice. If you really think that my apprehensions, are not sufficiently grounded to Justify the first step—pray my dear friend, advise me; for I would not willingly come altogether out of the funds. I fear, I have exhausted your patience.
Adieu
Yrs truly

W Heth

